Citation Nr: 1527945	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He died in July 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2015, the Appellant testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In an April 2015 letter, Dr. A. M., wrote that in his opinion, during the Veteran's time in Thailand, he "may well" have been exposed to herbicide agents.  Dr. A. M. noted that without further information, he could not opine as to whether this herbicide exposure caused the Veteran's renal cell cancer, hypertension, renal failure, early stroke, and cardiac problems, but thought that the possibility existed.  A remand is necessary to obtain an opinion as to whether the Veteran's conceded herbicide exposure caused, materially contributed to, or hastened the Veteran's death.



Accordingly, the case is REMANDED for the following actions:
1. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, the July 2008 Certificate of Death which lists the immediate cause of death as continuous ambulatory peritoneal dialysis and peritonitis, with contributory causes identified as end-stage renal disease, hypertension, and hepatitis, and the April 2015 letter from Dr. A. M.

2. The examiner should then provide an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's conceded herbicide exposure caused any disability that caused, materially contributed to, or hastened his death.

In addressing this question, the VA examiner should specifically address the April 2015 letter from Dr. 
A. M., which noted that herbicide exposure could have caused the Veteran's renal cell cancer, hypertension, renal failure, early stroke, and cardiac problems.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his fiduciary should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

